EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Fox on 11/15/2021.

The application has been amended as follows: 
Cancel claim 17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The speed governing system of the claimed invention comprises all the limitations of claim 1, specifically, a first positioning pin having a section disposed in a housing and at least partially constructed to have an arc-shaped outline, a second positioning pin having a section that is disposed in the housing and at least partially constructed to have an arc-shaped outline, and a releasing component passing through the housing, the releasing component provided with a first groove on a first exterior edge located in the housing and constructed to be adaptable to the arc-shaped outline of the first position pin and provided with a second groove on a second exterior edge of the releasing component located in the housing and constructed to be adaptable to the arc-shaped outline of the second positioning pin, the releasing 
EP 1770044 to Katou teaches a first positioning pin disposed partially in a housing and a releasing component provided with a first groove adaptable to the first positioning pin but does not teach a second positioning pin nor teach a second groove on the releasing component. 
KR 10-2004-0021938 to Jung teaches a first and second positioning pins and a releasing component but does not teach the releasing component comprising a first and second groove nor teach the first positioning pin disposed partially in a housing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654